            Case 7:19-cv-05165-VB Document 1 Filed 06/02/19 Page 1 of 19



Sheehan & Associates, P.C.
Spencer Sheehan
505 Northern Blvd., Suite 311
Great Neck, NY 11021
(516) 303-0552
spencer@spencersheehan.com

United States District Court
Southern District of New York                                     7:19-cv-05165
Theresa Andriulli, Jane Doe, individually
and on behalf of all others similarly situated
                                Plaintiffs

                  - against -                                      Complaint

Danone North America, LLC
                                Defendant

       Plaintiffs by attorneys alleges upon information and belief, except for allegations

pertaining to plaintiff, which are based on personal knowledge:


       1.      Danone North America, LLC (“defendant”) manufactures, distributes, markets,

labels and sells yogurt products labeled as vanilla yogurt to consumers from third-party retailers,

including brick-and-mortar stores and online, and directly from defendant’s website (the

“Products”).

       2.      The Products include the lowfat and whole milk and the Oikos Triple Zero line.




                                                 1
              Case 7:19-cv-05165-VB Document 1 Filed 06/02/19 Page 2 of 19



         3.     The Products are uniformly marketed as Vanilla-based yogurts on the labels, point-

of-sale marketing, retailers’ display ads and promotion, websites, television and radio ads.

         4.     The Products are misleading because despite being labeled as “Vanilla,” they have

less vanilla flavor derived from vanilla beans than their name suggests.

         5.     Among yogurt flavors, vanilla is a perennial favorite, and is the third-most preferred

according to a recent survey by FONA International, a flavor company.1

         6.     Vanilla’s “desirable flavor attributes…make it one of the most common ingredients

used in the global marketplace, whether as a primary flavor, as a component of another flavor, or

for its desirable aroma qualities.”2

         7.     Due to its versatility and demand, there are constant attempts to imitate vanilla,

whether through synthetic vanillin made from tree bark, or harmful compounds such as coumarin.

         8.     Daily headlines alert us to the growing threat of “food fraud” across the world –

whether cottonseed olive oil to the horsemeat scandal in the European Union.3

         9.     However, the Congressional Research Service has concluded that food fraud comes

in various forms and does not always result in public health dangers.

         10.    These methods include the (1) replacement of valuable ingredients - botanically

derived natural vanillin- with less expensive substitutes like synthetically produced vanillin and

(2) addition of “small amounts of a non-authentic substance to mask inferior quality ingredient[s]”


1
  What’s Next for Yogurt: A Global Review, FONA International
2
  Daphna Havkin-Frenkel, et al. “A comprehensive study of composition and evaluation of vanilla extracts in US retail
stores,” Handbook of Vanilla Science and Technology (2019): 349-366 (Authors Note: Havkin-Frenkel’s work also
discusses “Vanilla WONF” and credibly expresses the position based on consumer understanding and regulatory
correspondence, that it is not permitted by vanilla standards when a product purports to be labeled as “vanilla” because
by definition, it is misleading, since the characterizing vanilla flavor is “spiked” by the simulating, resembling,
extending other natural flavors with vanillin and not bound by the limits for these combination ingredients set by the
standards, resulting in diminshed vanilla content)
3
  Jenny Eagle, ‘Today’s complex, fragmented, global food supply chains have led to an increase in food fraud’,
FoodNavigator.com, Feb. 20, 2019; M. Dourado et al., Do we really know what’s in our plate?. Annals of Medicine,
51(sup1), 179-179 (May 2019).


                                                           2
            Case 7:19-cv-05165-VB Document 1 Filed 06/02/19 Page 3 of 19



such as color additives to enhance the color of a lower quality food component – i.e., beta carotene.4

        11.     Food fraud also encompasses the deliberate misidentification and obfuscation of a

product’s components (“ingredient deception”).

        12.     As the world’s second most expensive (after saffron) flavoring ingredient, there is a

strong incentive for bad actors to “pass off” inferior, cheaper and non-vanilla substitutes in the

place of real vanilla, resulting in immense profits.

        13.     These adulterant substitutes mimic the real vanilla flavor and have included ethyl

vanillin, derived from wood pulp, coal tar, or paper processing, coumarin (a toxin), natural flavors

and Tonka beans (banned from the United States).

        14.     While technology has improved to detect the fingerprints of vanilla fraud through

chromatography, the bad actors are always a step ahead, devising new ways of slipping by the

latest tests.

        15.     For more than half a century, U.S. regulations have only permitted the use of vanilla-

based ingredients under specific circumstances, to limit and prevent consumers being deceived.

        16.     The reason these standards exist is to prevent consumers from being deceived by

products that purport to contain vanilla in a form and amount they expect.5

        17.     By law, vanilla refers to “the total sapid and odorous principles extractable from one

unit weight of vanilla beans, as defined in paragraph (b) of this section, by an aqueous alcohol

solution in which the content of ethyl alcohol by volume amounts to not less than 35 percent.”6

        18.     The labeling of the food makes direct representations with respect to the primary

recognizable flavor by word (“Vanilla”), vignette (“vanilla flower”) and color scheme (beige-tan),


4
  Renée Johnson, "Food fraud and economically motivated adulteration of food and food ingredients." Congressional
Research Service R43358, January 10, 2014.
5
  21 C.F.R. § 169.175-182.
6
  21 C.F.R. §169.3(c)


                                                       3
               Case 7:19-cv-05165-VB Document 1 Filed 06/02/19 Page 4 of 19



such that vanilla is the characterizing flavor.

            19.    Only through detailed review of the requirements for labeling vanilla and general

flavors, side-by-side with the ingredient lists, is it possible to uncover the deception.

                           Statement of Identity                              Ingredient List

    Oikos




    Whole




    Lowfat



            20.    The use of the term “with other natural flavors” (WONF) on the front label means

these flavors (WONF) “simulates, resembles or reinforces the characterizing flavor [vanilla].”7

            21.    Because the flavor of the yogurt is vanilla and not, for example, a fruit flavor, the

WONF will by definition reinforce and simulate the vanilla flavor.

            22.    The ingredient which is best known for simulating and extending vanilla is vanillin

(an artificial flavor).

            23.    The reason why vanillin would be included in WONF is because it is misleadingly

described as a “natural flavor” if it is produced through a natural process like fermentation, even

though it is not derived from actual vanilla and it can be made from natural sources.


I. Vanilla WONF – Vanilla Extended and Adulterated by a New Name




7
    21 C.F.R. § 101.22(i)(1)(iii)


                                                      4
            Case 7:19-cv-05165-VB Document 1 Filed 06/02/19 Page 5 of 19



        24.     Listing an ingredient as Vanilla WONF on foods that are characterized by vanilla is

false, deceptive and misleading for several reasons.

        25.     First, Vanilla WONF is the equivalent of the standardized vanilla-vanillin

combination ingredients– Vanilla-vanillin extract, Vanilla-vanillin flavoring and Vanilla-vanillin

powder.8

        26.     When these ingredients are used or prepared in their standardized form, the

proportion of vanilla to vanillin is fixed – “for each unit of vanilla constituent, as defined in

§169.3(c), contained therein, the article also contains not more than 1 ounce of added vanillin.”9

        27.     By labeling its ingredient “Vanilla WONF,” defendant has avoided complying with

the limitation on the amount of vanillin contained with real vanilla

        28.     There is more vanillin in Vanilla WONF relative to vanilla than there is in the

standardized combination ingredients and consumers are not informed of this.

        29.     Second, the vanilla-vanillin combinations are required to identify as “Vanilla-

vanillin extract/flavoring/powder _-fold” with the blank filled in by the “fold” or strength of

vanilla constituent, “followed immediately by the statement ‘contains vanillin, an artificial flavor

(or flavoring).’’10

        30.     By using the term “Vanilla WONF” as opposed to one of the standardized and

required designations, the Products omit informing consumers of the presence of the artificial

flavor, vanillin and instead are presented with the more desirable term, “natural flavor.”

        31.     Third, use of the term WONF gives a reasonable consumer the misleading

impression that the “natural flavor” is derived from vanilla beans, when almost no vanillin is



8
  21 C.F.R. § 169.180, § 169.181, § 169.182.
9
  21 C.F.R. § 169.180(a).
10
   21 C.F.R. § 169.180(b), § 169.181(b), § 169.182(b).


                                                         5
           Case 7:19-cv-05165-VB Document 1 Filed 06/02/19 Page 6 of 19



separately derived and used that is from vanilla beans.

        32.   Rather, almost all vanillin on the market is obtained from sources such as lignin and

paper processing by-products.

        33.   Fourth, consumers are more willing to purchase products that promote natural

ingredients as opposed to artificial ones.

        34.   Fifth, the regulations do not countenance addition of “other natural flavors” to vanilla

ingredients because the result will be a disrupted marketplace where businesses are in a race to the

bottom to come up with formulations that include the least amount of vanilla while substituting

vanillin and potentially harmful ingredients like Tonka bean and coumarin.

        35.   It is misleading to use (synthetic) vanillin in a vanilla product to boost the vanilla

flavor, without clearly designating that the vanillin is derived from sources that are not vanilla.

        36.   Otherwise, the consumer will believe a product’s flavor is exclusively derived from

vanilla beans and pay more money for it.

        37.   As a result, Vanilla WONF is an end-run through consumer protections which are

designed to prevent products as being labeled with vanilla, but having an insufficient amount of

flavor derived from the vanilla bean, and a disproportionate amount of vanillin.

        38.   The vanilla standards do not provide for the addition of “other natural flavors” to

vanilla because this results in the “spiking” of vanilla “with other natural flavors,” such as

synthetic, or ethyl vanillin.

        39.   Consumers are deceived by the Products into believing that more vanilla is present

than actually the case, and that all of the vanilla flavor is derived from vanilla beans.

        40.   Sixth, the statutory framework establishes that where a flavoring is represented as




                                                  6
            Case 7:19-cv-05165-VB Document 1 Filed 06/02/19 Page 7 of 19



“vanilla” and/or tastes like vanilla, it is subject to labeling and composition standards for vanilla.11

         41.    Since vanilla is the only flavor with a standard of identity, its own requirements take

precedence over the general flavoring regulations.12

         42.    Based on the Vanilla WONF having less of the required and valuable constituent –

vanilla – and more of the lower quality, cheaper vanillin, it should be described as an imitation.

         43.    Vanilla WONF is closest to a food which has a standard of identity: the vanilla-

vanillin combination ingredients.

         44.    Vanilla WONF deviates from the vanilla-vanillin combination ingredients by having

a lower percentage of the more valuable vanilla and greater percentage of the less valuable and

lower quality vanillin.

         45.    Vanilla WONF should be labeled “Vanilla-Vanillin Extract/Flavoring/Powder,

Imitation” so consumers are not misled as to the flavor of the Products.

         46.    Defendant’s Oikos Vanilla is further misleading because it contains “beta carotene,”

commonly known as the pigment in carrots.

         47.    When used in food production, it provides a yellowish hue similar to the shades of

cream common in milkfat, and primarily, in butter, produced by dairy cattle in the United States.

         48.    No allegation is made with respect to the how the beta-carotene is declared in the

ingredient list.13

         49.    Rather, the addition of beta-carotene has the effect of modifying the color of the

product closer to the color consumers associate with a product flavored exclusively by vanilla bean

components – a tanner, darker shade like in the following stock image.


11
   21 U.S.C. §§ 341, 343.
12
   21 C.F.R. § 101.22 (where there “is a flavor for which a standard of identity has been promulgated,” then “it shall
be labeled as provided in the standard.”).
13
   21 C.F.R. § 101.22(k)(3)


                                                          7
           Case 7:19-cv-05165-VB Document 1 Filed 06/02/19 Page 8 of 19




       50.    This coloring makes the consumer less likely to question or probe into the amount

and type of vanilla flavor in the Products.

       51.    Plaintiff and Class members were thus injured when they paid the full price of the

Product and received an inferior Product than what was represented to them by Defendant.

       52.    Defendant's misleading packaging practices were material to, and were relied upon,

by Plaintiff and the Class.

       53.    These practices would also be material to, and be relied upon by, a reasonable

consumer, since reasonable consumers naturally attach considerable importance to the quality of

the product they believe they are receiving.

       54.    Plaintiff and the Class did not know, and had no reason to know, that the Product did

not contain real vanilla, understood as not containing synthetic vanillin components in the amount

present.

       55.    Had Plaintiff and Class members known Defendant's Product did not contain real

vanilla, understood as not containing synthetic vanillin components in the amount present they

would not have bought the Product.

       56.    The Products contain other representations which are misleading and deceptive.

       57.    As a result of the false and misleading labeling, the Products are sold at premium

prices – no less than $2.99 per 5.3 oz (150g) (across the product line), excluding tax – compared

to other similar products represented in a non-misleading way.


                                                 8
            Case 7:19-cv-05165-VB Document 1 Filed 06/02/19 Page 9 of 19



                                       Jurisdiction and Venue


        58.   Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2).

        59.   Upon information and belief, the aggregate amount in controversy is more than

$5,000,000.00, exclusive of interests and costs.

        60.   This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

        61.   Venue is proper because plaintiff and many class members reside in this District and

defendant does business in this District and State.

        62.   A substantial part of events and omissions giving rise to the claims occurred in this

District.

                                                   Parties

        63.   Plaintiff is a citizen of New Haven County, Connecticut.

        64.   John and Jane Doe plaintiffs are citizens of the other 49 states who have been affected

by the conduct alleged here but their true identities are not fully known.

        65.   John and Jane Doe may be used in the complaint to refer to representatives of sub-

classes of the various states and at such time their identities will be disclosed.

        66.   The allegations as related to laws of other states where no named plaintiff has been

disclosed serves as a placeholder upon joinder or amendment.

        67.   Plaintiffs purchased the Products based upon the representations on the packaging.

        68.   Defendant is a Delaware limited liability company with a principal place of business

at 1 Maple Avenue, White Plains, New York, 10605 and upon information and belief, at least one

member of defendant is a citizen of New York State.

        69.   During the class period, plaintiffs purchased one or more Products for personal use,



                                                   9
          Case 7:19-cv-05165-VB Document 1 Filed 06/02/19 Page 10 of 19



consumption or application with the representations described herein, for no less than the price

indicated, supra, excluding tax, within their districts and/or states.

       70.    Plaintiff paid this premium because prior to purchase, plaintiff saw and relied on the

misleading representations.

       71.    Plaintiff would consider purchasing the Products again if there were assurances that

the Products’ representations were no longer misleading.

                                          Class Allegations


       72.    The classes will consist of all consumers in the following states: all, Connecticut,

New York, Illinois, North Carolina, Ohio, Massachusetts, Vermont, California, who purchased

any Products containing the actionable representations during the statutes of limitation.

       73.    A class action is superior to other methods for fair and efficient adjudication.

       74.    The class is so numerous that joinder of all members, even if permitted, is

impracticable, as there are likely hundreds of thousands of members.

       75.    Common questions of law or fact predominate and include whether the

representations were likely to deceive reasonable consumers and if plaintiff(s) and class members

are entitled to damages.

       76.    Plaintiff’s claims and the basis for relief are typical to other members because all

were subjected to the same representations.

       77.    Plaintiff(s) is/are an adequate representative because his/her/their interests do not

conflict with other members.

       78.    No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       79.    Individual actions would risk inconsistent results, be repetitive and are impractical



                                                  10
          Case 7:19-cv-05165-VB Document 1 Filed 06/02/19 Page 11 of 19



to justify, as the claims are modest.

       80.     Plaintiff(s) counsel is competent and experienced in complex class action litigation

and intends to adequately and fairly protect class members’ interests.

       81.     Plaintiff(s) seeks class-wide injunctive relief because the practices continue.

              Connecticut Unfair Trade Practices Act (“CUPTA”), Conn. Gen Stat § 42-110a, et.
             seq., New York General Business Law (“GBL”) §§ 349 & 350, California Consumers
                          Legal Remedies Act, Civ. Code §§ 1750-1785 (“CLRA”)
                       and Consumer Protection Statutes of Other States and Territories

       82.     Plaintiffs and John and Jane Doe plaintiffs, representing 49 other states where they

reside and purchased the Products, incorporate by reference all preceding paragraphs and assert

causes of action under the consumer protection statutes of all 50 states.

   a. Alabama Deceptive Trade Practices Act, Ala. Code § 8-19-1, et. seq.;
   b. Alaska Unfair Trade Practices and Consumer Protection Act, Ak. Code § 45.50.471, et.
      seq.;
   c. Arkansas Deceptive Trade Practices Act, Ark. Code § 4-88-101, et. seq.;
   d. California Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq. and Unfair
      Competition Law, Cal. Bus. Prof. Code §§ 17200- 17210 et. seq.;
   e. Colorado Consumer Protection Act, Colo Rev. Stat § 6-1-101, et. seq.;
   f. Connecticut Unfair Trade Practices Act, Conn. Gen Stat § 42-110a, et. seq.;
   g. Delaware Deceptive Trade Practices Act, 6 Del. Code § 2511, et. seq.;
   h. District of Columbia Consumer Protection Procedures Act, D.C. Code §§ 28-3901, et. seq.;
   i. Florida Deceptive and Unfair Trade Practices, Act Florida Statutes§ 501.201, et. seq.;
   j. Georgia Fair Business Practices Act, §10-1-390 et. seq.;
   k. Hawaii Unfair and Deceptive Practices Act, Hawaii Revised Statutes § 480 1, et. seq. and
      Hawaii Uniform Deceptive Trade Practices Act, Hawaii Revised Statute § 481A-1, et. seq.;
   l. Idaho Consumer Protection Act, Idaho Code § 48-601, et. seq.;
   m. Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS § 505/1, et. seq.;
   n. Kansas Consumer Protection Act, Kan. Stat. Ann §§ 50 626, et. seq.;
   o. Kentucky Consumer Protection Act, Ky. Rev. Stat. Ann. §§ 367.110, et. seq., and the
      Kentucky Unfair Trade Practices Act, Ky. Rev. Stat. Ann § 365.020, et. seq.;
   p. Louisiana Unfair Trade Practices and Consumer Protection Law, La. Rev. Stat. Ann. §§
      51:1401, et. seq.;
   q. Maine Unfair Trade Practices Act, 5 Me. Rev. Stat. § 205A, et. seq., and Maine Uniform
      Deceptive Trade Practices Act, Me. Rev. Stat. Ann. 10, § 1211, et. seq.;
   r. Massachusetts Unfair and Deceptive Practices Act, Mass. Gen Laws ch. 93A;
   s. Michigan Consumer Protection Act, §§ 445.901, et. seq.;
   t. Minnesota Prevention of Consumer Fraud Act, Minn. Stat §§ 325F.68, et. seq.; and
      Minnesota Uniform Deceptive Trade Practices Act, Minn Stat. § 325D.43, et. seq.;
   u. Mississippi Consumer Protection Act, Miss. Code An. §§ 75-24-1, et. seq.;


                                                  11
         Case 7:19-cv-05165-VB Document 1 Filed 06/02/19 Page 12 of 19



   v. Missouri Merchandising Practices Act, Mo. Rev. Stat. § 407.010, et. seq.;
   w. Montana Unfair Trade Practices and Consumer Protection Act, Mont. Code § 30-14-101,
       et. seq.;
   x. Nebraska Consumer Protection Act, neb. Rev. Stat. § 59 1601 et. seq., and the Nebraska
       Uniform Deceptive Trade Practices Act, Neb. Rev. Stat. § 87-301, et. seq.;
   y. Nevada Trade Regulation and Practices Act, Nev. Rev. Stat. §§ 598.0903, et. seq.;
   z. New Hampshire Consumer Protection Act, N.H. Rev. Stat. § 358-A:1, et. seq.;
   aa. New Jersey Consumer Fraud Act, N.J. Stat. Ann. §§ 56:8 1, et. seq.;
   bb. New Mexico Unfair Practices Act, N.M. Sta. Ann. §§ 57 12 1, et. seq.;
   cc. New York General Business Law (“GBL”) §§ 349 & 350;
   dd. North Dakota Consumer Fraud Act, N.D. Cent. Code §§ 51 15 01, et. seq.;
   ee. Ohio Rev. Code Ann. §§ 1345.02 and 1345.03; Ohio Admin. Code §§ 109;
   ff. Oklahoma Consumer Protection Act, Okla. Stat. 15 § 751, et. seq.;
   gg. Oregon Unfair Trade Practices Act, Ore. Rev. Stat. § 646.608(e) & (g);
   hh. Rhode Island Unfair Trade Practices and Consumer Protection Act, R.I. Gen. Laws § 6-
       13.1-1 et. seq.;
   ii. South Carolina Unfair Trade Practices Act, S.C. Code Law § 39-5-10, et. seq.;
   jj. South Dakota’s Deceptive Trade Practices and Consumer Protection Law, S.D. Codified
       Laws §§ 37 24 1, et. seq.;
   kk. Tennessee Consumer Protection Act, Tenn. Code Ann. § 47-18-101 et. seq.;
   ll. Vermont Consumer Fraud Act, Vt. Stat. Ann. Tit. 9, § 2451, et. seq.;
   mm. Washington Consumer Fraud Act, Wash. Rev. Code § 19.86/0101, et. seq.;
   nn. West Virginia Consumer Credit and Protection Act, West Virginia Code § 46A-6-101, et.
       seq.;
   oo. Wisconsin Deceptive Trade Practices Act, Wis. Stat. §§ 100.18, et. seq.

       83.   Named plaintiff asserts causes of action under Connecticut Unfair Trade Practices

Act, Conn. Gen Stat § 42-110a, et. seq.

       84.   Jane Doe plaintiffs assert causes of action under the laws of the other 49 states,

including the New York General Business Law §§ 349-350 and California Consumers Legal

Remedies Act, Cal. Civ. Code §§ 1750-1785 (“CLRA”).

       85.   Defendant’s acts, practices, advertising, labeling, packaging, representations and

omissions are not unique to the parties and have a broader impact on the public.

       86.   Plaintiffs desired to purchase products which were as described by defendant and

expected by reasonable consumers, given the product type and representations.

       87.   Jane Doe California plaintiff and Subclass were consumers who engaged in

transactions and bought the Products for personal, family, or household consumption or use. Cal.


                                               12
            Case 7:19-cv-05165-VB Document 1 Filed 06/02/19 Page 13 of 19



Civ. Code § 1761(d)-(e).

        88.     In accordance with Civ. Code § 1780(a), Jane Doe California Plaintiff will seek

injunctive and equitable relief for violations of the CLRA and an injunction to enjoin the deceptive

advertising and sales practices.

        89.     After mailing appropriate notice and demand Jane Doe California Plaintiff will have

mailed and/or have amended the complaint to include a request for damages. Cal. Civil Code §

1782(a), (d).

        90.     The conduct alleged in this Complaint constitutes unfair methods of competition and

unfair and deceptive acts and practices for the purpose of the CLRA.

        91.     Defendant violated the consumer protection laws of the states indicated.

        92.     Pursuant to California Civil Code § 1780(a)(2) and (a)(5), Jane Doe California

Plaintiff will seek an order that requires Defendant to remove and/or refrain from making

representations on the Products’ packaging misrepresents the Products’ composition.

        93.     Plaintiffs and prospective class members may be irreparably harmed and/or denied

an effective and complete remedy if such an order is not granted.

        94.     The representations and omissions were relied on by plaintiff and class members,

who paid more than they would have, causing damages.

              Violations of California’s False Advertising and Unfair Competition Law
                                  (On Behalf of California Subclass)

        95.     Jane Doe California Plaintiff realleges paragraphs above.

        96.     Defendant falsely advertised the Products as yogurt products labeled as vanilla

yogurt and expected to contain flavoring derived exclusively from vanilla beans and not contain

vanillin.

        97.     Jane Doe California Plaintiff and Subclass suffered injury in fact, lost money or



                                                 13
          Case 7:19-cv-05165-VB Document 1 Filed 06/02/19 Page 14 of 19



property as a result of Defendant’s violations. of California’s False Advertising Law (“FAL”), Cal.

Bus. & Prof. Code § 17500 et seq.

       98.   Jane Doe California Plaintiff seeks an order requiring Defendant to remove and/or

refrain from making the representations on the Products’ packaging.

                          Violations of California’s Unfair Competition Law
                                (On Behalf of the California Subclass)

       99.   Jane Doe California Plaintiff realleges all paragraphs above.

       100. Defendant violated California’s Unfair Competition Law (“UCL”) and the Bus. &

Prof. Code §§ 17200-17210, as to the Jane Doe Plaintiff California Subclass by engaging in

unlawful, fraudulent, and unfair conduct as a result of its violations of (a) the CLRA, Cal. Civ.

Code § 1770(a)(5), (a)(7), and (a)(9); (b) the FAL, Cal. Bus. & Prof. Code § 17500 et seq.; and (c)

the Cal. Bus. & Prof. Code §§ 17580-17581.

       101. Defendant’s acts and practices violate the UCL’s proscription against fraudulent and

unfair conduct.

       102. Defendant’s misleading marketing, advertising, packaging, and labeling of the

Products is likely to deceive reasonable consumers.

       103. Jane Doe California Plaintiff and other members of the California Subclass were

deceived due to Defendant’s marketing, advertising, packaging, and labeling of the Products,

which misrepresent and/or omit the true facts.

       104. Jane Doe California Plaintiff and the other California Subclass members suffered

substantial injury by buying Products they would not have purchased absent the unlawful,

fraudulent, and unfair marketing, advertising, packaging, and labeling or by paying a premium

price for the Products.

       105. There is no benefit to consumers or competition by deceptively marketing and



                                                 14
          Case 7:19-cv-05165-VB Document 1 Filed 06/02/19 Page 15 of 19



labeling the Products.

       106. Pursuant to California Business and Professional Code § 17203, Jane Doe California

Plaintiff and the California Subclass seek an order that Defendant:

   (a) remove and/or refrain from making representations on the Products’ packaging which are

       misleading;

   (b) provide restitution to Jane Doe California Plaintiff and the other California Class members;

   (c) disgorge all revenues obtained as a result of violations of the UCL; and

   (d) pay Jane Doe California Plaintiff and the California Subclass’ attorney fees and costs.


                                      Negligent Misrepresentation

       107. Plaintiff incorporates by references all preceding paragraphs.

       108. Defendant misrepresented the Products and took advantage of cognitive shortcuts

made by consumers at the point-of-sale and their trust placed in defendant, a well-known and

widely recognized and respected brand in this sector

       109. Defendant had a duty to disclose and/or provide a non-deceptive, lawful description

and emphasis of the Products’ attributes and qualities.

       110. This duty is based on defendant’s position as a trusted entity which has held itself

out as having special knowledge in the production, service and/or sale of the product type.

       111. Plaintiff reasonably and justifiably relied on these negligent misrepresentations and

omissions, which served to induce and did induce, the purchase of the Products.

       112. Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, thereby suffering damages.

             Breach of Express Warranty and Implied Warranty of Merchantability


       113. Plaintiff incorporates by references all preceding paragraphs.


                                                15
          Case 7:19-cv-05165-VB Document 1 Filed 06/02/19 Page 16 of 19



       114. Defendant manufactures and sells products which misrepresent their composition

and organoleptic and sensory qualities and attributes.

       115. Defendant warranted to plaintiff and class members that the Products contained only

vanilla-derived flavoring was not truthful and misleading.

       116. Plaintiff desired to purchase products which were as described by defendant.

       117. Defendant had a duty to disclose and/or provide a non-deceptive description of the

products or services and knew or should have known same were false or misleading.

       118. The Products did not conform to their affirmations of fact and promises, wholly due

to defendant’s actions.

       119. The Products were not merchantable in their final sale form.

       120. Plaintiff and class members relied on defendant’s claims, paying more than they

would have.

                                               Fraud


       121. Plaintiff incorporates by references all preceding paragraphs.

       122. Defendant’s actions were motivated by increasing their market share amongst

companies that sell yogurt products labeled as vanilla yogurt, to deceive consumers who expect

that vanilla will not be accompanied by artificial vanillin.

       123. Plaintiff and class members observed and relied on defendant’s claims, causing them

to pay more than they would have, entitling them to damages.

                                          Unjust Enrichment

       124. Plaintiff incorporates by references all preceding paragraphs.

       125. Defendant obtained benefits and monies because the Products were not as

represented and expected, to the detriment and impoverishment of plaintiff and class members,



                                                 16
          Case 7:19-cv-05165-VB Document 1 Filed 06/02/19 Page 17 of 19



who seek restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying plaintiff(s) as representative and the

       undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct such

       practices to comply with the law;

   3. Injunctive relief for members of the Connecticut Subclass pursuant to Connecticut Unfair

       Trade Practices Act, Conn. Gen Stat § 42-110a, et. seq.;

   4. An award of restitution pursuant to California Business and Professions Code §§ 17203

       and 17535 for Jane Doe California Plaintiff and members of the California Subclass;

   5. An award of disgorgement pursuant to California Business and Professions Code §§ 17203

       and 17535 for Jane Doe California Plaintiff members of the California Subclass;

   6. An order enjoining Defendant, pursuant to California Business and Professions Code §§

       17203 and 17535, to remove and/or refrain from using representations on Defendant’s

       Products described here;

   7. Awarding monetary damages and interest, including treble and punitive damages, pursuant

       to the common law, CUPTA, GBL, CLRA and other statutory claims;

   8. Awarding costs and expenses, including reasonable fees for plaintiff’s attorneys and

       experts; and

   9. Such other and further relief as the Court deems just and proper.

Dated: June 2, 2019
                                                              Respectfully submitted,



                                                17
Case 7:19-cv-05165-VB Document 1 Filed 06/02/19 Page 18 of 19




                                         Sheehan & Associates, P.C.
                                         /s/Spencer Sheehan
                                         Spencer Sheehan (SS-8533)
                                         505 Northern Blvd., Suite 311
                                         Great Neck, NY 11021
                                         (516) 303-0552
                                         spencer@spencersheehan.com




                             18
          Case 7:19-cv-05165-VB Document 1 Filed 06/02/19 Page 19 of 19



7:19-cv-05165
United States District Court
Southern District of New York

Theresa Andriulli, Jane Doe individually and on behalf of all others similarly situated


                                         Plaintiff


        - against -


Danone North America, LLC

                                         Defendant




                                       Complaint


                             Sheehan & Associates, P.C.
                              505 Northern Blvd., #311
                                Great Neck, NY 11021
                                Tel: (516) 303-0052
                                Fax: (516) 234-7800



Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: June 2, 2019
                                                                         /s/ Spencer Sheehan
                                                                          Spencer Sheehan
